*80 P I If I 0 li-
st. Paul, Judge.
Shis is ail notion for damage to certain RaLes of ootton stored Ry plaintiff with defendant und'or the rules of the Kew Orleans Ohtton Exohange.
She cotton was in the warehouse on September 29th, 1915, on whioh day the City was vieitied by a tropioal hurrican2of unprecedented fury, accompanied Ry a tremendous rainfall.
1'he warehouse was unroofed and partly blown down, and the ootton therein contained tiiereby exposed to the aforesaid downpour, fhis# was known to defendant; also to plaintiff and to the Cotton Exchange.
Under the. conditions,- the defendants did what every other warehouseman in the city of lJew Orleans did, to wit, protected the cotton as best they could, and as soon as they could; and when the ruin ceased exposed it for six or seven days to sunshine and wind for the purpose of drying it; and when it apipeared thoroughly dried they placed* it buck in storage. (See Stern p.2)■
It seems however that the ruin had penetrated deeper than defendant had reason to Relieve, in fact deeper than ever before "in the history of ootton|, (Lorch p. lb) , and the long sun and wind RÍJ^h given it, dried only'the exterior part of the Rules leaving a layer of moisture beneath; and from this mositure damage resulted.
Pretormitting that fact that the damage here claimed was due partly to-stain (i.e. discoloration) caused ip this instance by the mere fact of having Reeh soaked, and th.it pi-.intiff has furnished no evidence -in whioh we can soporate the damage from stain and that from rot, we may say that the sum and substance of plaintiff's complaint is.that defendant should have unbalef the ootton for elimination before again storing it, or in any event should have notified plaintiff.
*9New Orleans, La, December 3rd, 1917.
In the first place, defendant did noi knew that plaintiff owned the cotton, since it was originally placed there by other parties under negotiable warehouse receipts, whioh plaintiff acquirod; and again both plaintiff and the cotton exchange were well aware of the fact and nature of the hurricanf' and. that the warehouse had been unroofed and partly blown down. (See p. 18)
In the next place this cotton was admittedly certified and stored under the rules of tho.Cotton Exchange, and all witnesses agree that undxr those-rules the warehouseman was without t########»# authority to unbale the/cotton without the consent of the owner and of the Cotton Exchange. The rule in point (No. 21 Sec 15) Reads as follows;
"Any certificate issued under the provisions of this rule (as to grade) shal be invalid, and all liability of the exchange cease, if the cotton represented thereby be in any way handled, whether-for sampling, examination or otherwise,, except when.done under the direction and supervision of the Inspector in Chief."
Vie are of opinion that, under the circumstances of this case defendant did all that any prudent person was required to do for the preservation of the cotton, and was under no obligation to do more; unbale that in any event it was without authority to #### the cotton without instructions from plaintiff and the Cotton Exchange.
She judgment appealed from is correct.
Judgment affirmed.